DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because the figure 1, 2, & 5 are missing labels.  (See MPEP 608.02(b) ¶ 6.22)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitt et al. (US Patent No. 7,933,691 B2).  
Regarding claim 1
	Pitt teaches a method (See column 1, lines 5-11 & claim 14) for controlling a play in a flight control surface of an aircraft, the method being implemented by a control system, (See claims 10 & 14) the method comprising: sending a sinusoidal excitation signal; (See column 4, lines 7-20, column 4, line 58 – column 5, line 24, & claims 10 & 14) measuring a response signal corresponding to an evolution of a parameter representative of a response of the flight control surface to the sinusoidal excitation signal; (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, & claims 10 & 14) processing the response signal to determine the play in the flight control surface, (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, & claims 10 & 14) the processing comprising: determining a characteristic variable of an odd harmonic of the response signal other than the first harmonic of the response signal; (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, & claims 10 & 14) and determining the play from the characteristic variable with an abacus curve.  (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, claims 10 & 14, & figures 6-9) 

Regarding claim 2
	Pitt teaches wherein the processing comprises determining a ratio between a value of the characteristic variable corresponding to the first harmonic of the response signal and a value of the characteristic variable corresponding to the odd harmonic of the response signal, and the determining the play comprises comparing a representative parameter of the determined ratio with the abacus curve.  (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, & claims 10 & 14)  

Regarding claim 3
	Pitt teaches wherein the odd harmonic is the third harmonic or the fifth harmonic.  (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, & claims 10 & 14 & figures 6-9)  

Regarding claim 4
	Pitt teaches wherein the characteristic variable corresponding to the odd harmonic is an area of a curve representative of the Fourier transform of the response signal, the area being taken between two frequencies each corresponding to a predefined attenuation relative to the odd harmonic.  (See column 2, lines 5-41, column 3, lines 60-64, column 6, lines 18-32)  

Regarding claim 5
	Pitt teaches wherein the attenuation is greater than -1 dB.  (See figures 7-8)  

Regarding claim 6
	Pitt teaches wherein the attenuation is comprised between -1 dB and -5 dB.  (See figures 7-8)  

Regarding claim 7
	Pitt teaches wherein the characteristic variable is an amplitude, at the odd harmonic, of a Fourier transform of the response signal.  (See column 2, lines 5-41, column 3, lines 60-64, column 6, lines 18-32)  

Regarding claim 8
	Pitt teaches wherein the flight control surface comprises a fixed part fixed relative to a structure of the aircraft and a moving part movable relative to the fixed part, the sinusoidal excitation signal being a control signal of an angular movement of the moving part of the flight control surface relative to the fixed part, the parameter representative of the response of the flight control surface to the sinusoidal excitation signal being representative of an angular movement of the moving part relative to the fixed part.  (See column 1, lines 5-11, column 2, lines 5-41, & column 4, lines 7-20)  

Regarding claim 9
	Pitt teaches wherein the processing comprises determining a ratio between a value of the characteristic variable corresponding to the first harmonic of the response signal and a value of the characteristic variable corresponding to the odd harmonic of the response signal, and the determining the play comprises comparing a representative parameter of the determined ratio with the abacus curve, and wherein the abacus curve is a predetermined curve linking the representative parameter of the ratio to a factor dependent on the play.  (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, lines 24, claims 10 & 14, & figure 8)  

Regarding claim 10
	Pitt teaches wherein the sinusoidal excitation signal has a predetermined amplitude, the factor depending on the play depending on the ratio between the play and the predetermined amplitude of the sinusoidal excitation signal.  (See column 4, lines 7-20, column 4, line 58 – column 5, line 24, & figures 6-9)  

Regarding claim 11
	Pitt teaches wherein the sinusoidal excitation signal has a single predetermined excitation frequency.  (See column 3, lines 32-64, column 4, lines 7-20, & figures 6-9)  

Regarding claim 12
	Pitt teaches wherein the single predetermined excitation frequency is comprised between 0.5 Hz and 5 Hz.  (See column 6, lines 18-32 & figure 9)  

Regarding claim 13
	Pitt teaches wherein the sinusoidal excitation signal is sent during a predetermined time period, the predetermined time period being at least greater than 10 seconds.  (See figure 6)  

Regarding claim 14
	Pitt teaches further comprising communicating a piece of information representative of the determined play to a user, the communication comprising displaying the representative piece of information.  (See column 1, lines 5-30, this would have to be communicated to the user since it is monitoring for controlling, fatigue failure, and service life)  

Regarding claim 15
	Pitt teaches a control system (See column 1, lines 5-11, & claims 1 & 9) for controlling a play in a flight control surface of an aircraft comprising: an excitation module configured to send a sinusoidal excitation signal; (See column 4, lines 7-20, column 4, line 58 – column 5, line 24, & claims 1 & 9) a measuring module configured to measure a response signal corresponding to an evolution of a parameter representative of a response of the flight control surface to the sinusoidal excitation signal; (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, & claim 1 & 9) and a processing module configured to determine a characteristic variable of an odd harmonic of the response signal other than the first harmonic of the response signal and to determine the play from the characteristic variable with an abacus curve.  (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, claim 1 & 9, & figures 6-9)  

Regarding claim 16
	Pitt teaches wherein the processing module is configured to determine a ratio between values of the characteristic variable of the response signal, the ratio being that of a value of the characteristic variable corresponding to the first harmonic of the response signal to a value of the characteristic variable corresponding to the odd harmonic of the response signal, the processing module also being configured to determine the play by comparing the determined ratio with the abacus curve.  (See column 2, lines 5-41, column 4, lines 7-20, column 4, line 58 – column 5, line 24, claim 1 & 9, & figures 6-9)  

Regarding claim 17
	Pitt teaches wherein the processing module is integrated into an avionics system of the aircraft or is integrated into an external housing configured to be separated from the aircraft and to be connected on an actuator of the flight control surface.  (See column 4, lines 7-11)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Hassan et al. (Pub No. US 2020/0216167 A1), Hagerott et al. (US Patent No. 10,976,751 B1), Ogawa et al. (Pub No. US 2021/0269171 A1), & Vera et al. (Pub No. US 2016/0041050 A1) each disclose a method and a control system for controlling a play in a flight control surface of an aircraft, the method being implemented by a control system, the method comprising: sending a sinusoidal excitation signal; measuring a response signal corresponding to an evolution of a parameter representative of a response of the flight control surface to the sinusoidal excitation signal; processing the response signal to determine the play in the flight control surface, the processing comprising: determining a characteristic variable of an odd harmonic of the response signal other than the first harmonic of the response signal; and determining the play from the characteristic variable with an abacus curve and for controlling a play in a flight control surface of an aircraft comprising: an excitation module configured to send a sinusoidal excitation signal; a measuring module configured to measure a response signal corresponding to an evolution of a parameter representative of a response of the flight control surface to the sinusoidal excitation signal; and a processing module configured to determine a characteristic variable of an odd harmonic of the response signal other than the first harmonic of the response signal and to determine the play from the characteristic variable with an abacus curve.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647